Title: From George Washington to Benjamin Harrison, 18 January 1784
From: Washington, George
To: Harrison, Benjamin



My Dear Sir,
Mount Vernon 18th Jany 1784

I have just had the pleasure to receive your letter of the 8th—for the friendly & affectionate terms in which you have welcomed my return to this Country & to private life; & for the favourable light in which you are pleased to consider, & express your sense of my past services, you have my warmest & most grateful acknowledgments.
That the prospect before us is, as you justly observe, fair, none can deny; but what use we shall make of it, is exceedingly problematical; not but that I believe, all things will come right at last; but like a young heir, come a little prematurely to a large inheritance, we shall wanton and run riot until we have brought our reputation to the brink of ruin, & then like him shall have to labor with the current of opinion when compelled perhaps, to do what prudence & common policy pointed out as plain as any problem in Euclid, in the first instance.
The disinclination of the individual States to yield competent powers to Congress for the Foederal Government—their unreasonable jealousy of that body & of one another—& the disposition which seems to pervade each, of being all-wise & all-powerful within itself, will, if there is not a change in the system, be our downfal as a Nation. This is as clear to me as the A, B.C.; & I think we have opposed Great Britain, & have arrived at the present state of peace & independency, to very little purpose, if we cannot conquer our own prejudices. The powers of Europe begin to see this, & our newly acquired friends the British, are already & professedly acting upon this ground; & wisely too, if we are determined to persevere in our folly. They

know that individual opposition to their measures is futile, &boast that we are not sufficiently united as a Nation to give a general one! Is not the indignity alone, of this declaration, while we are in the very act of peace-making & conciliation, sufficient to stimulate us to vest more extensive & adequate powers in the sovereign of these United States? For my own part, altho’ I am returned to, & am now mingled with the class of private citizens, & like them must suffer all the evils of a Tyranny, or of too great an extension of fœderal powers; I have no fears arising from this source; in my mind, but I have many, & powerful ones indeed which predict the worst consequences from a half starved, limping Government, that appears to be always moving upon crutches, & tottering at every step. Men, chosen as the Delegates in Congress are, cannot officially be dangerous—they depend upon the breath—nay, they are so much the creatures of the people, under the present Constitution, that they can have no views (which could possibly be carried into execution), nor any interests, distinct from those of their constituents. My political creed therefore is, to be wise in the choice of Delegates—support them like Gentlemen while they are our representatives—give them competent powers for all federal purposes—support them in the due exercise thereof—& lastly, to compel them to close attendance in Congress during their delegation. These things under the present mode for, & termination of elections, aided by annual instead of constant Sessions, would, or I am exceedingly mistaken, make us one of the most wealthy, happy, respectable & powerful Nations, that ever inhabited the terrestrial Globe—without them, we shall in my opinion soon be every thing which is the direct reverse of them.
I shall look for you, in the first part of next month, with such other friends as may incline to accompany you, with great pleasure, being with best respects to Mrs Harrison, in which Mrs Washington joins me, Dear Sir, Your Most Obedt & affecte hble servant

G: Washington

